DETAILED ACTION
The communication dated 11/30/2020 has been entered and fully considered.
Claims 1-17 were amended. Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jerg et al. DE 102010003774 A1 (henceforth referred to as Jerg). Citations to Jerg, however, will be made to the NPL document, “DE102010003774A1 English Machine Translation.pdf”.
As for claim 1, Jerg teaches a reservoir system (paragraph [0041]; Fig. 1) for a washing agent for installation on a dishwasher (paragraph [0040]; Fig. 1: part 1), equivalent to the washing machine; said system comprising: a receiving space (paragraph [0041]; Fig. 1: part 6), equivalent to the claimed support structure, associable with a wall (paragraph [0041]; Fig. 1: part 3) of a washing container (paragraph [0040]; Fig. 1: part 21), equivalent to the washing tub, of dishwasher 1; a cartridge (paragraph [0041]; Fig. 1: part 7), equivalent to the claimed container body, having a receptacle configured for receiving a quantity of washing agent; cartridge 7 having an opening leading into receiving space 6 (paragraphs [0043]-[0044]; Figs. 1-2); cartridge 7 being mountable on receiving space 6 in washing container 21 and being further configured for being reversibly brought by a user into (paragraphs [0043]-[0044]; Figs. 1-2); a retracted condition, in which cartridge 7 is inserted in receiving space 6, and an extracted condition, in which cartridge 7 is removed and separate from receiving space 6 (paragraphs [0043]-[0044]; Figs. 1-2); and a pivoting flap (paragraph [0041]; Fig. 1: part 19), equivalent to the claimed closure element, configured for removably closing said opening.
Jerg differs from the instant claims in failing to teach that receiving space 6 is associable with bottom wall 3 of washing container 21 of dishwasher 1. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 2, Jerg differs from the instant claims in failing to teach that receiving space 6 is made as one piece integrally with bottom wall 3. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as parts made integral. It would have been considered desirable to one of ordinary skill in the art before the effective filing date of the claimed invention, for the reason of improved structural integrity if receiving space 6 is made as one piece with bottom wall 3, therefore it would have been obvious to make receiving space 6 integral with bottom wall 3 for that purpose. See MPEP § 2144.04, V, B. Making Integral.
As for claim 3, Jerg differs from the instant claims in failing to teach that receiving space 6 is configured for being mounted on bottom wall 3. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 4, Jerg differs from the instant claims in failing to teach that receiving space 6 is configured for crossing bottom wall 3. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 17, Jerg further teaches that pivoting flap 19 is mounted on receiving space 6 (paragraph [0041]; Fig. 1).
As for claim 18, Jerg further teaches that cartridge 7 takes said extracted condition when pivoting flap 19 is removed from receiving space 6 (paragraphs [0043]-[0044]; Figs. 1-2).
Jerg differs from the instant claims in failing to teach that receiving space 6 is made as one piece integrally with bottom wall 3. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as parts made integral. It would have been considered desirable to one of ordinary skill in the art before the effective filing date of the claimed invention, for the reason of improved structural integrity if receiving space 6 is made as one piece with bottom wall 3, therefore it would have been obvious to make receiving space 6 integral with bottom wall 3 for that purpose. See MPEP § 2144.04, V, B. Making Integral.
As for claim 19, Jerg further teaches that cartridge 7 comprises a gripping member configured for being gripped by a user (paragraphs [0041]-[0043]; Fig. 1).

Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711